DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (Patent No. US 8,024,299 B2), in view of Santiago (Patent No. US 7,096,455 B2) and further in view of Gabryjelski et al. (Pub. No. US 2019/0324892 A1).
As to claims 1 and 8, Dias discloses a computer-implemented method for pause and resume during replay of a workload in a target database system, the method being executed by one or more processors and comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system (Dias Col. 3 lines 55-62 and Col. 4 lines 16-20; which shows the ability to capture/recorded a workload on a source database system and being able to use that captured information in a replay system thus having received the captured information); 
processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system, the workload comprising a set of requests represented within the replay file (Dias Col. 3 lines 48-54 and Col. 4 lines 4-27; which shows the captured workload information is sent to a test/target database system for replay, where the captured workload gets processed and becomes the processed captured workload and then is used to act as the replay file as it is read by the replay drivers and used to subject the target database to the same workload captured in the source database system, where since this recorded information is viewed as executable by the replayers, where the workload includes request that are viewed as part of the recorded information); 
during replay of the workload in the target database system: executing a request associated with the tag, providing replay results specific to the request (Dias Col. 4 lines 16-27 and Col. 5 lines 7-13; which shows the execution of the recorded/captured workflow that includes the request and shows the results of the replayed workload on the target database the data results a provided/stored into the test database, where it is seen disclosed below the specifics of associating tag with specific instruction/request thus viewed together as being able to execute a request associated with the tag).

Dias does not specifically disclose providing a set of tags associated with the replay file, the set of tags comprising one or more tags, each tag associated with a request in the set of requests.

However, Santiago discloses providing a set of tags associated with the replay file, the set of tags comprising one or more tags, each tag associated with a request in the set of requests (Santiago Col. 4 lines 19-23, Col. 21 lines 27-30 and claim 10; which shows the ability to provide a set of tags where the tags are associated with instruction/request where actions can be performed based on the tag).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Santiago showing the tagging of instruction into the workload replay system of Dias, for the purpose of increasing usability by having custom tags for the ease in indication of desired action to be performed as taught by Santiago Col. 4 lines 19-23.

Dias as modified by Santiago does not specifically disclose during replay of the workload in the target database system:  pausing replay of the workload in response to a tag, selectively resuming replay of the workload in the target database system.

which shows the ability to pause the replay based on associated code/instruction information and the ability to resume the replay, where it is seen specifically disclosed above the specifics of workload information in the target database system and where it is seen specifically disclosed above the use of tags/indications associated with request/instructions to trigger specific actions, thus together can be viewed as pausing the replay in response to a tag/indicator).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gabryjelski showing the specific action taken during replay, into the replay system of Dias as modified by Santiago for the purpose of increasing control over the replay system thus having increase in usability, as taught by Gabryjelski [0004] lines 9-12 and [0076] lines 1-9.

As to claims 3 and 10, Dias does not specifically disclose however Santiago discloses, wherein the tag comprises an exclusive tag (Santiago Col. 4 lines 19-23, Col. 21 lines 27-30 and claim 10; where the tags can be part of the custom tag library thus viewed as types of custom/exclusive tags).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Santiago showing the tagging of 

Dias as modified by Santiago does not specifically disclose resuming replay of the workload is automatically performed absent user input.

However, Gabryjelski discloses resuming replay of the workload is automatically performed absent user input (Gabryjelski [0067] lines 1-7; which is able to show the resuming replay is tied to processor register values thus viewed as absent direct user input).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gabryjelski showing the specific action taken during replay, into the replay system of Dias as modified by Santiago for the purpose of increasing control over the replay system thus having increase in usability, as taught by Gabryjelski [0004] lines 9-12 and [0076] lines 1-9.

As to claims 7 and 14, Dias discloses, wherein the request comprises at least one query statement that is executed in the target database system to manipulate data within the target database system (Dias Col. 3 lines 15-17 and Col. 8 lines 25-29; which shows that the type of request can include request types that can access database information, thus viewed as types of query statements, where types of request can be parse execute, fetch etc. thus viewed as basic manipulation of data within target).

As to claim 15, Dias discloses a system, comprising: a computing device (Dias Col. 27 line 66- Col. 28 line 2); 
and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for natural language explanations for pause and resume during replay of a workload in a target database system, the operations comprising (Dias Col. 28 lines 2-6; which shows the memory/storage device having instruction that can be executed, where the intended use of the execution of those instruction to perform operation for natural language explanations for pause and resume during replay of a workload on a target database can be seen in the specific details disclosed above):

The remaining limitations of the claim are comparable to claim one above and rejected under the same reasoning. 

As to claim 17, it is comparable to claim 3 above and rejected under the same reasoning.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, Santiago and Gabryjelski as applied to claim 1 above, and further in view of Shukla et al. (Patent No. US 8,069,439 B2).

As to claims 2, 9 and 16, Dias as modified by Santiago do not specifically disclose however, Gabryjelski  discloses wherein the tag comprises a pause tag (Gabryjelski [0067] lines 1-7 and [0076] lines 1-9; which shows the specifics of a pause action being taken, which in light of the information specifically disclosed above showing actions associated with custom tag library can be viewed together as showing the specifics of a pause tag).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gabryjelski showing the specific action taken during replay, into the replay system of Dias as modified by Santiago for the purpose of increasing control over the replay system thus having increase in usability, as taught by Gabryjelski [0004] lines 9-12 and [0076] lines 1-9.

Dias as modified by Santiago and Gabryjelski does not specifically disclose resuming replay of the workload is performed in response to user input.

However, Shukla discloses resuming replay of the workload is performed in response to user input (Shukla Col. 7 lines 24-30 and claim 17; which shows the ability for a user to select a specific continuation action, viewed as a type of resuming action, which in light of above disclosed teachings shows the specifics of a replay of the workload action).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Shukla showing the resuming replay into the replay system of Dias as modified by Santiago and Gabryjelski for the purpose of increasing usability by providing user control over selection of replay, as taught by Shukla Col. 7 lines 24-30

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, Santiago and Gabryjelski as applied to claim 1 above, and further in view of Thirumalai et al. (Pub. No. US 2010/0257513 A1).

As to claims 4, 11 and 18, Dias as modified by Santiago and Gabryjelski does not specifically disclose wherein the replay results comprise one or more of results data and performance data as indicated in the tag.

However, Thirumalai discloses wherein the replay results comprise one or more of results data and performance data as indicated in the tag (Thirumalai [0053] lines 1-5; which shows replay results associated with a transaction/request can include results information and performance impact data, where it is seen specifically disclosed above the custom tag action being associated with the request thus together can viewed the resulting acting being the results performance data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Thirumalai showing the replay results, into the replay system of Dias as modified by Santiago and Gabryjelski for the purpose of increase in usability by being able to determine performance information from analysis of replay results, as taught by Thirumalai [0053] lines 1-5.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, Santiago and Gabryjelski as applied to claim 1 above, and further in view of Peterson et al. (Pub. No. US 2012/0204153 A1).

As to claims 5, 12 and 19, Dias as modified by Santiago and Gabryjelski does not specifically disclose wherein executing the request associated with the tag is performed in response to user input.

However, Peterson discloses wherein executing the request associated with the tag is performed in response to user input (Peterson [0017] lines 3-12; which shows using user input to initiate/start the running specific request/instructions, where it is seen specifically disclosed above the specifics of the request associated with the tag).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peterson showing user input for initiating specific request, into the request system of Dias as modified by Santiago and 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, Santiago and Gabryjelski as applied to claim 1 above, and further in view of Harper et al. (Pub. No. US 2016/0065498 A1)

As to claims 6, 13 and 20, Dias as modified by Santiago and Gabryjelski does not specifically disclose wherein, prior to replay of the workload, the target database system is initialized to a state of the source database system when the workload was captured at the source database system.

However, Harper discloses wherein, prior to replay of the workload, the target database system is initialized to a state of the source database system when the workload was captured at the source database system (Harper [0081] lines 1-6; which shows that in a copy/target database being able to recreate the state of any database based on the provided database state information not specifically limited by time thus viewed as capable of being done before above disclosed replay actions, thus in light of above disclosed information viewed as including the specifics of the target and source database).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Harper showing the specifics of state 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193